Cite as 2017 Ark. App. 303


                 ARKANSAS COURT OF APPEALS

                                        DIVISION II
                                      No. CV-16-1046

                                             Opinion Delivered:   May 10, 2017
KHALEELAH BROWN
                            APPELLANT APPEAL FROM THE PULASKI
                                      COUNTY CIRCUIT COURT,
V.                                    ELEVENTH DIVISION
                                      [NO. 60JV-15-720]

ARKANSAS DEPARTMENT OF      HONORABLE PATRICIA JAMES,
HUMAN SERVICES AND MINOR    JUDGE
CHILDREN
                  APPELLEES
                            AFFIRMED; MOTION GRANTED


                             KENNETH S. HIXSON, Judge

       Appellant Khaleelah Brown appeals from the termination of her parental rights to

her four children A.B., K.B., B.B., and R.B. 1           Pursuant to Linker-Flores v. Arkansas

Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme

Court Rule 6-9(i), Khaleelah’s counsel has filed a no-merit brief and motion to withdraw,

asserting that there are no issues of arguable merit to support an appeal and that he should

be relieved as counsel. A copy of Khaleelah’s counsel’s brief and motion was mailed to

Khaleelah, and after being informed of her right to file pro se points, Khaleelah declined to

file any points. We affirm and grant appellant’s counsel’s motion to be relieved.




       1
        The children’s father had little participation in the case, and his parental rights were
also terminated. The father is not a party to this appeal.
                                   Cite as 2017 Ark. App. 303

       We review termination-of-parental-rights cases de novo. Dinkins v. Ark. Dep’t of

Human Servs., 344 Ark. 207, 40 S.W.3d 286 (2001). At least one statutory ground must

exist, in addition to a finding that it is in the child’s best interest to terminate parental rights;

these must be proved by clear and convincing evidence. Ark. Code Ann. § 9-27-341(b)(3)

(Repl. 2015); Mitchell v. Ark. Dep’t of Human Servs., 2013 Ark. App. 715, 430 S.W.3d 851.

Clear and convincing evidence is that degree of proof that will produce in the fact-finder a

firm conviction as to the allegation sought to be established. Gray v. Ark. Dep’t of Human

Servs., 2013 Ark. App. 24. The appellate inquiry is whether the trial court’s finding that the

disputed fact was proved by clear and convincing evidence is clearly erroneous. J.T. v. Ark.

Dep’t of Human Servs., 329 Ark. 243, 947 S.W.2d 761 (1997). A finding is clearly erroneous

when, although there is evidence to support it, the reviewing court on the entire evidence

is left with a definite and firm conviction that a mistake has been made. Yarborough v. Ark.

Dep’t of Human Servs., 96 Ark. App. 247, 240 S.W.3d 626 (2006).

       This case began on May 19, 2015, when appellee Arkansas Department of Human

Services (DHS) filed a petition for emergency custody of all four children. Attached to the

petition were the affidavits of a DHS caseworker and criminal investigator stating that

Khaleelah’s youngest child, nine-month-old R.B., had been transported by ambulance to

the hospital with serious injuries. Upon arriving at the hospital, R.B. had to be revived

after he had stopped breathing and was unresponsive. R.B. was diagnosed with a subdural

hematoma, a skull fracture, and retinal hemorrhaging consistent with shaken-baby

syndrome. R.B. underwent emergency surgery to relieve pressure in his brain, and a blood

clot was noted that was subacute, meaning it was 2−3 days old and could not have happened


                                                 2
                                 Cite as 2017 Ark. App. 303

that day. When asked how the injuries occurred, Khaleelah stated that, while the children’s

father was outside the house and she was using the restroom, R.B. fell out of Khaleelah’s

bed. R.B.’s doctor determined that R.B.’s injuries were too extensive to have been

sustained from falling off a bed. On the same day the petition was filed, the trial court

entered an ex parte order for emergency DHS custody of all four children.

       On May 27, 2015, the trial court entered a probable-cause order. In that order, the

trial court stated that R.B. was still in the hospital and that the other three children were in

foster care. R.B. was on a ventilator, and both parents were suspected of child maltreatment.

The father had been jailed for a probation violation, and he would remain in jail during

most of these proceedings. In the probable-cause order, the trial court ordered no contact

between the children and either parent.

       On July 20, 2015, the trial court entered an adjudication order finding all four

children to be dependent-neglected and setting the case goal as reunification. In the

adjudication order, the trial court noted that a criminal investigator had attempted to inspect

the bed and floor surface where R.B. had allegedly fallen, but that Khaleelah did not allow

the inspector in her home. The trial court further noted the testimony of Dr. Maria

Esquivel, who testified at the adjudication hearing that R.B. had to be revived twice during

surgery and could have died. Dr. Esquivel also testified that R.B.’s injuries were consistent

with a vehicle accident, a fall from a significant height, or being shaken. The trial court

made the following specific findings in the adjudication order:

       [T]he Court finds by clear and convincing evidence that the children were subjected
       to abuse, parental unfitness, and aggravated circumstances by the mother. Regarding
       abuse, the Court finds that R.B.’s injuries are at variance with the history given by
       mother. Based on medical testimony, R.B. suffered nonaccidental physical injury,
                                               3
                                Cite as 2017 Ark. App. 303

       specifically he is a child aged three or younger who was shaken. Regarding
       aggravated circumstances, the Court finds by clear and convincing evidence that
       R.B. was subjected to extreme cruelty, which is also defined as abuse, and this abuse
       endangered his life. The totality of these circumstances also leads this Court to find
       parental unfitness, and that the siblings are at risk of harm based on the extreme and
       cruel abuse to their brother. R.B.’s injuries would have been caused by a fall from
       a great height or motor vehicle accident, not falling off a bed. Dr. Esquivel testified
       that the child’s injuries are consistent with “shaken baby syndrome.” Further, the
       child had to be resuscitated three times during the time of the EMT arrival and the
       conclusion of his surgery. The Court finds Dr. Esquivel’s testimony to be credible
       and compelling. Mother identified herself as the only adult [present] at the time the
       injuries occurred to R.B., based on her own prior statements. The Court finds that
       the other three children would not be safe in mother’s care, based on this Court’s
       findings today.

       On November 4, 2015, the trial court entered a review order stating that Khaleelah

had been arrested and charged with first-degree battery committed against R.B. In the

criminal case, there was a no-contact order prohibiting any contact between Khaleelah and

all her children. On May 2, 2016, the trial court entered a permanency-planning order

finding that neither parent had made measurable progress in the case and that Khaleelah was

awaiting a jury trial on the criminal charges. In the permanency-planning order, the trial

court changed the case goal to termination of parental rights and adoption.

       DHS filed a petition to terminate Khaleelah’s parental rights on June 3, 2016. The

termination hearing was held on July 27, 2016.

       On August 30, 2016, the trial court entered an order terminating Khaleelah’s parental

rights as to all four children. The trial court found by clear and convincing evidence that

termination of parental rights was in the children’s best interest, and the court specifically

considered the likelihood of adoption, as well as the potential harm of returning the children

to Khaleelah’s custody as required by Arkansas Code Annotated section 9-27-341(b)(3)(A).

The trial court also found clear and convincing evidence of four statutory grounds under
                                              4
                                  Cite as 2017 Ark. App. 303

subsection (b)(3)(B). Pursuant to subsection (b)(3)(B)(i)(a), the trial court found that the

juveniles had been adjudicated by the court to be dependent-neglected and had continued

out of the custody of the parent for twelve months and, despite a meaningful effort by the

department to rehabilitate the parent and correct the conditions that caused removal, those

conditions had not been remedied by the parent. Under subsection (b)(3)(B)(vi)(a), the trial

court found R.B. and his siblings dependent-neglected as a result of neglect or abuse that

could endanger the life of the child, which was perpetrated by Khaleelah. Under subsection

(b)(3)(B)(vii)(a), the trial court found that other factors or issues arose subsequent to the

filing of the original petition for dependency-neglect that demonstrated that placement of

the juveniles in the custody of the parent was contrary to the juveniles’ health, safety, or

welfare and that, despite the offer of appropriate family services, the parent had manifested

the incapacity or indifference to remedy those issues or factors, or rehabilitate the parent’s

circumstances that prevent the placement of the juvenile in the custody of the parent.

Finally, under subsection (b)(3)(B)(ix)(a)(3)(B)(i), the trial court found that the parent had

subjected any juvenile to aggravated circumstances because R.B. had been subjected to

extreme cruelty, and also because there was little likelihood that services to the family would

result in successful reunification.

       At the termination hearing, Dr. George DeRoeck, a psychologist, testified that

he conducted a psychological evaluation of Khaleelah.           Based on his examination,

Dr. DeRoeck thought that Khaleelah had been under a good deal of stress for a number of

years and was woefully inadequately prepared to care for her children, which resulted in the

significant injuries to R.B. In his report, Dr. DeRoeck noted that the children’s father had


                                              5
                                 Cite as 2017 Ark. App. 303

in the past been violent toward Khaleelah and the children, and Khaleelah admitted that he

would leave marks on the children and she would cover them up. Dr. DeRoeck thought

that the children’s safety was at risk in Khaleelah’s custody.

       DHS caseworker Rachel Nichols testified that R.B. was making progress with his

therapeutic services and that all four children were stable in their foster placements.

According to Ms. Nichols, Khaleelah had not substantially cooperated with DHS, and

Khaleelah had never provided an explanation for R.B.’s injuries that was consistent with

the medical evidence. Ms. Nichols believed that the children would be at great risk of harm

if returned to Khaleelah, and she thought that termination of Khaleelah’s parental rights was

in the best interest of the children. An adoption specialist, Jessica Warren, testified that all

four children were adoptable.

       In the no-merit brief, appellant’s counsel correctly asserts that there can be no

meritorious challenge to the sufficiency of the evidence supporting termination of

Khaleelah’s parental rights. Although the trial court found four grounds for termination,

only one ground is necessary to support the termination. See Draper v. Ark. Dep’t of Human

Servs., 2012 Ark. App. 112, 389 S.W.3d 58. In both the adjudication order and the

termination order, the trial court found under Ark. Code Ann. § 9-27-341(b)(3)(B)(vi)(a)

that R.B. and his siblings were dependent-neglected as a result of abuse perpetrated by

Khaleelah that could endanger the life of the child. In both the adjudication order and

the termination order, the trial court also found under Ark. Code Ann. § 9-27-

341(b)(3)(B)(ix)(a)(3)(B)(i) that there were aggravated circumstances because R.B. was

subjected to extreme cruelty.


                                               6
                                 Cite as 2017 Ark. App. 303

       An adjudication order is an appealable order in a dependency-neglect proceeding.

Ark. Sup. Ct. R. 6-9(a)(1)(A). When a party fails to appeal from an adjudication order and

challenge the findings therein, she is precluded from asserting error with respect to those

findings on appeal from an order terminating parental rights. See Holloway v. Ark. Dep’t of

Human Servs., 2015 Ark. App. 458, 468 S.W.3d 805. Because Khaleelah did not appeal

from the adjudication order, which contained the trial court’s findings by clear and

convincing evidence that the children were dependent-neglected as a result of abuse that

could endanger the life of the child, and that R.B. had been subjected to extreme cruelty,

those grounds supporting termination cannot be challenged in this appeal. Moreover, on

this record we conclude that the trial court did not clearly err in finding these statutory

grounds based on the life-threatening injuries caused to R.B. while in Khaleelah’s care,

which were consistent with shaken-baby syndrome and inconsistent with Khaleelah’s

explanation for the injuries.

       We also agree with appellant’s counsel’s assertion that there can be no meritorious

challenge to the trial court’s finding that termination was in the best interest of the children.

There had been no contact between Khaleelah and her children since the children were

removed from her custody. The psychological examiner and caseworker both testified that

the children would be at risk of harm if returned to Khaleelah’s custody, and there was

evidence that all of the children were adoptable. Based on the evidence presented, the trial




                                               7
                                 Cite as 2017 Ark. App. 303

court’s finding that termination of Khaleelah’s parental rights was in the best interest of the

children was not clearly erroneous.

       We observe that, although appellant’s counsel has adequately explained why there

can be no meritorious challenge to the sufficiency of the evidence supporting termination,

there were two adverse rulings other than the termination itself that occurred during the

termination hearing. Although appellant’s counsel has abstracted these two adverse rulings

as required by Rule 6-9(i)(1)(B), counsel failed to explain in his brief why each adverse

ruling is not a meritorious ground for reversal as required by Rule 6-9(i)(1)(A). However,

as we explained in Houseman v. Arkansas Department of Human Services, 2016 Ark. App. 227,

491 S.W.3d 153, even if an adverse ruling is omitted from a no-merit brief in a termination

case, we may affirm if the ruling would clearly not constitute a meritorious ground for

appeal. Such is the case with regard to each of the omitted adverse rulings here.

       The first adverse ruling occurred when the trial court, over appellant’s objection,

admitted into evidence a positive hair-follicle drug test of one of the children. The next

adverse ruling occurred during appellant’s cross-examination of the caseworker, when the

trial court sustained DHS’s relevancy objection to appellant’s question as to why the children

had not been placed with their maternal grandmother. We conclude that neither of these

evidentiary rulings amounted to an abuse of discretion and that any possible error did not

affect the outcome of the proceedings. Therefore, these adverse rulings would clearly not

constitute any meritorious ground for appeal.




                                              8
                                 Cite as 2017 Ark. App. 303

       After examining the record and appellant’s counsel’s brief, we have determined that

this appeal is wholly without merit.        Accordingly, we affirm the order terminating

appellant’s parental rights and grant her counsel’s motion to be relieved from representation.

       Affirmed; motion granted.

       ABRAMSON and MURPHY, JJ., agree.

       Lightle, Raney, Streit & Streit, LLP, by: Jonathan R. Streit, for appellant.

       No response.




                                                9